THERAPEUTIC SPECIALTY BEDS, THERAPEUTIC
SURFACES & RELATED PRODUCTS

SUPPLIER AGREEMENT

between

NOVATION, LLC

and

KCI USA, Inc.
(Supplier)

MS10730
(Contract Number)

TABLE OF CONTENTS

 

 

 

PAGE

1.

INTRODUCTION

4

 

a.

Purchasing Opportunities for Members

4

 

b.

Supplier

4

 

c.

Bid

4

 

 

 

 

2.

CONTRACT AWARD

4

 

a.

Letter of Award

4

 

b.

Optional Purchasing Arrangement

4

 

c.

Market Competitive Terms

5

 

d.

Changes in Award Prices

5

 

e.

Notification of Changes in Pricing Terms

5

 

f.

Underutilized Businesses

5

 

g.

E-Commerce Business

5

 

 

 

 

3.

TERM AND TERMINATION

5

 

a.

Term

6

 

b.

Termination by Novation

6

 

c.

Termination by Supplier

6

 

 

 

 

4.

PRODUCT SUPPLY

6

 

a.

Delivery and Invoicing

6

 

b.

Product Fill Rates; Confirmation and Delivery Times

6

 

c.

Bundled Terms

6

 

d.

Discontinuation of Products; Changes in Packaging

7

 

e.

Replacement or New Products

7

 

f.

Member Services

7

 

g.

Product Deletion

7

 

h.

Return of Products

7

 

i.

Failure to Supply

7

 

 

 

 

5.

PRODUCT QUALITY

8

 

a.

Free from Defects

8

 

b.

Product Compliance

8

 

c.

Patent Infringement

8

 

d.

Product Condition

8

 

e.

Recall of Products

9

 

f.

Shelf Life

9

 

 

 

 

6.

CENTURY COMPLIANCE

9

 

a.

Definitions

9

 

b.

Representations

9

 

c.

Remedies

10

 

d.

Noncompliance Notice

10

 

e.

Survival

10

 

 

 

 

7.

REPORTS AND OTHER INFORMATION REQUIREMENTS

10

 

a.

Report Content

10

 

b.

Report Format and Delivery

11

 

c.

Other Information Requirements

11

 

 

 

 

8.

OBLIGATIONS OF NOVATION

11

 

a.

Information to Members

11

 

b.

Marketing Services

11

 

 

 

 

9.

MARKETING FEES

11

 

a.

Calculation

11

 

b.

Payment

12

 

 

 

 

10.

ADMINISTRATIVE DAMAGES

12

 

 

 

 

11.

NONPAYMENT OR INSOLVENCY OF A MEMBER

13

 

 

 

 

12.

INSURANCE

13

 

a.

Policy Requirements

13

 

b.

Self-Insurance

13

 

c.

Amendments, Notices and Endorsements

13

 

 

 

 

13.

COMPLIANCE WITH LAW AND GOVERNMENT PROGRAM PARTICIPATION

13

 

a.

Compliance with Law

13

 

b.

Government Program Participation

14

 

 

 

 

14.

RELEASE AND INDEMNITY

14

 

 

 

 

15.

BOOKS AND RECORDS; FACILITIES INSPECTIONS

14

 

 

 

 

16.

USE OF NAMES, ETC.

14

 

 

 

 

17.

CONFIDENTIAL INFORMATION

15

 

a.

Nondisclosure

15

 

b.

Definition

15

 

 

 

 

18.

MISCELLANEOUS

15

 

a.

Choice of Law

15

 

b.

Not Responsible

15

 

c.

Third Party Beneficiaries

15

 

d.

Notices

16

 

e.

No Assignment

16

 

f.

Severability

16

 

g.

Entire Agreement

16

 

 

 

 

NOVATION, LLC
SUPPLIER AGREEMENT

1.        INTRODUCTION

          a.     Purchasing Opportunities for Members. Novation, LLC
("Novation") is engaged in providing purchasing opportunities with respect to
high quality products and services to participating health care providers
("Members"). Members are entitled to participate in Novation's programs through
their membership or other participatory status in any of the following client
organizations: VHA Inc., University HealthSystem Consortium, and HealthCare
Purchasing Partners International, LLC (collectively, "Clients"). Novation is
acting as the exclusive agent for each of the Clients and certain of each
Client's subsidiaries and affiliates, respectively (and not collectively), with
respect to this Agreement. A current listing of Members is maintained by
Novation in the electronic database described in the Guidebook referred to in
Subsection 7.c below ("Novation Database"). A provider will become a "Member"
for purposes of this Agreement at the time Novation adds the provider to the
Novation Database and will cease to be a "Member" for such purposes at the time
Novation deletes the provider from the Novation Database.

          b.     Supplier. Supplier is the manufacturer of products listed on
Exhibit A, the provider of installation, training and maintenance services for
such products, and the provider of any other services listed on Exhibit A (such
products and/or services are collectively referred to herein as "Products").

          c.     Bid. Supplier has responded to Novation's Invitation to Bid by
submitting its written offer ("Bid") to Novation consisting of this Agreement,
the listing of Products and pricing therefor ("Award Prices") attached hereto as
Exhibit A, the other specifications attached hereto as Exhibit B ("Non-Price
Specification"), the Special Conditions attached hereto as Exhibit C ("Special
Conditions"), and any other materials required to be submitted in accordance
with the Bid Instructions.

2.        CONTRACT AWARD

          a.     Letter of Award. By executing and delivering the Letter of
Award attached hereto as Exhibit D ("Award Letter") to Supplier, Novation will
have accepted the Bid, and Novation and Supplier therefore agree that Supplier
will make the Products available for purchase by the Members at the Award Prices
in accordance with the terms of this Agreement; provided, however, that
Novation's award of this Agreement to Supplier will not constitute a commitment
by any person to purchase any of the Products. No obligations of Novation set
forth in this Agreement will be valid or enforceable against Novation unless and
until the Award Letter has been duly executed by Novation and attached as an
exhibit hereto. Supplier acknowledges that, in making its award to Supplier,
Novation has materially relied on all representations, warranties and agreements
made by Supplier as part of the Bid and that all such representations,
warranties and agreements will survive acceptance of the Bid.

          b.     Optional Purchasing Arrangement. Novation and Supplier agree
that each Member will have the option of purchasing the Products under the terms
of this Agreement or under the terms of any other purchasing or pricing
arrangement that may exist between such Member and Supplier at any time during
the Term; provided, however, that, regardless of the arrangement, Supplier will
comply with Sections 7 and 9 below. If any Member uses any other purchasing or
pricing arrangement with Supplier when ordering products covered by any contract
between Supplier and Novation, Supplier will notify such Member of the pricing
and other significant terms of the applicable Novation contract.

          c.     Market Competitive Terms. Supplier agrees that the prices,
quality, value and technology of all Products purchased under this Agreement
will remain market competitive at all times during the Term. Supplier agrees to
provide prompt written notice to Novation of all offers for the sale of the
Products made by Supplier during the Term on terms that are more favorable to
the offeree than the terms of this Agreement. Supplier will lower the Award
Prices or increase any discount applicable to the purchase of the Products as
necessary to assure market competitiveness. If at any time during the Term
Novation receives information from any source suggesting that Supplier's prices,
quality, value or technology are not market competitive, Novation may provide
written notice of such information to Supplier, and Supplier will, within five
(5) business days for Novation's private label Products and with ten (10)
business days for all other Products, advise Novation in writing of and fully
implement all adjustments necessary to assure market competitiveness.

          d.     Changes in Award Prices. Unless otherwise expressly agreed in
any exhibit to this Agreement, the Award Prices will not be increased and any
discount will not be eliminated or reduced during the Term. In addition to any
changes made to assure market competitiveness, Supplier may lower the Award
Prices or increase any discount applicable to the purchase of the Products at
any time.

          e.     Notification of Changes in Pricing Terms. Supplier will provide
not less than sixty (60) days prior written notice to Novation and not less than
forty-five (45) days prior written notice to all Members of any change in
pricing terms permitted or required by this Agreement. For purposes of the
foregoing notification requirements, a change in pricing terms will mean any
change that affects the delivered price to the Member, including, without
limitation, changes in list prices, discounts or pricing tiers or schedules.
Such prior written notice will be provided in such format and in such detail as
may be required by Novation from time to time, and will include, at a minimum,
sufficient information to determine line item pricing of the Products for all
affected Members.

          f.     Underutilized Businesses. Certain Members may be required by
law, regulation and/or internal policy to do business with underutilized
businesses such as Minority Business Enterprises (MBE), Disadvantaged Business
Enterprises (DBE), Small Business Enterprises (SBE), Historically Underutilized
Businesses (HUB) and/or Women-owned Business Enterprises (WBE). To assist
Novation in helping Members meet these requirements, Supplier will comply with
all Novation policies and programs with respect to such businesses and will
provide, on request, Novation or any Member with statistical or other
information with respect to Supplier's utilization of such businesses as a
vendor, distributor, contractor or subcontractor.

          g.     E-Commerce Business. Certain Members have chosen to utilize the
services of the Marketplace@Novation™ through Novation's relationship with
Neoforma.com, Inc. ("Neoforma"), to transact business associated with this
Agreement with Supplier. To assist Novation in helping Members meet those needs,
Supplier agrees to sign and comply with the Neoforma Master Supplier Agreement
attached hereto as Exhibit F and support Novation's programs with respect to
e-commerce.

3.        TERM AND TERMINATION

          a.     Term. This Agreement will be effective as of the effective date
set forth in the Award Letter ("Effective Date"), and, unless sooner terminated,
will continue in full force and effect for the initial term set forth in the
Non-Price Specifications and for any renewal terms set forth in the Non-Price
Specifications by Novation's delivery of written notice of renewal to Supplier
not less than ten (10) days prior to the end of the initial term or any renewal
term, as applicable. The initial term, together with the renewal terms, if any,
are collectively referred to herein as the "Term".

          b.     Termination by Novation. Novation may terminate this Agreement
at any time for any reason whatsoever by delivering not less than ninety (90)
days prior written notice thereof to Supplier. In addition, Novation may
terminate this Agreement immediately by delivering written notice thereof to
Supplier upon the occurrence of either of the following events:

                 (1)   Supplier breaches this Agreement; or

                 (2)   Supplier becomes bankrupt or insolvent or makes an
unauthorized
                        assignment or goes into liquidation or proceedings are
initiated for the
                        purpose of having a receiving order or winding up order
made against
                        Supplier or Supplier applies to the courts for
protection from its creditors.

Novation's right to terminate this Agreement due to supplier's breach in
accordance with this Subsection is in addition to any other rights and remedies
Novation, the Clients or the Members may have resulting from such breach,
including, but not limited to, Novation's and the Clients' right to recover all
loss of Marketing Fees resulting from such breach through the date of
termination and for one hundred eighty (180) days thereafter.

          c.    Termination by Supplier. Supplier may terminate this Agreement
at any time for any reason whatsoever by delivering not less than one hundred
eight (180) days prior written notice thereof to Novation.

4.        PRODUCT SUPPLY

          a.     Delivery and Invoicing. On and after the Effective Date,
Supplier agrees to deliver Products ordered by the Members to the Members, FOB
destination, and will direct its invoices to the Members in accordance with this
Agreement. Supplier agrees to prepay and absorb charges, if any, for
transporting Products to the Members. Payment terms are 2%-30, Net 31 days.
Supplier will make whatever arrangements are reasonably necessary with the
Members to implement the terms of this Agreement; provided, however, Supplier
will not impose any purchasing commitment on any Member as a condition to the
Member's purchase of any Products pursuant to this Agreement.

          b.     Product Fill Rates; Confirmation and Delivery Times. Supplier
agrees to provide product fill rates to the Members of greater than ninety-five
percent (95%), calculated as line item orders. Supplier will provide
confirmation of orders from Members via electronic data interchange within two
(2) business days after placement of the order and will deliver the Products to
the Members within ten (10) business days after placement of the order.

          c.     Bundled Terms. Supplier agrees to give Novation prior written
notice of any offer Supplier makes to any Member to sell products that are not
covered by this Agreement in conjunction with Products covered by this Agreement
under circumstances where the Member has no real economic choice other than to
accept such bundled terms.

          d.     Discontinuation of Products; Changes in Packaging. Supplier
will have no unilateral right to discontinue any of the Products or to make any
changes in packaging which render any of the Products substantially different in
use, function or distribution. Supplier may request Novation in writing to agree
to a proposed discontinuation of any Products or a proposed change in packaging
for any Products at least ninety (90) days prior to the proposed implementation
of the discontinuation or change. Under no circumstances will any Product
discontinuation or packaging changes be permitted under this Agreement without
Novation's agreement to the discontinuation or change. In the event Supplier
implements such proposed discontinuation or change without Novation's agreement
thereto in writing, in addition to any other rights and remedies Novation or the
Members may have by reason of such discontinuation or change, (i) Novation will
have the right to terminate any or all of the Product(s) subject to such
discontinuation or change or to terminate this Agreement in its entirety
immediately upon becoming aware of the discontinuation or change or any time
thereafter by delivering written notice thereof to Supplier; (ii) the Members
may purchase products equivalent to the discontinued or changed Products from
other sources and Supplier will be liable to the Members for all reasonable
costs in excess of the Award Prices plus any other damages which they may incur;
and (iii) Supplier will be liable to Novation and the Clients for any loss of
Marketing Fees resulting from such unacceptable discontinuation or change plus
any other damages which they may incur.

          e.     Replacement or New Products. Supplier will have no unilateral
right to replace any of the Products listed in Exhibit A with other products or
to add new products to this Agreement. Supplier may request Novation in writing
to agree to a replacement of any of the Products or the addition of a new
product that is closely related by function or use to an existing Product at
least sixty (60) days prior to the proposed implementation of the replacement or
to the new product introduction. Under no circumstances will any Product
replacement or new product addition to this Agreement be permitted without
Novation's agreement to the replacement or new product.

          f.     Member Services. Supplier will consult with each Member to
identify the Member's policies relating to access to facilities and personnel.
Supplier will comply with such policies and will establish a specific timetable
for sales calls by sales representatives to satisfy the needs of the Member.
Supplier will promptly respond to Members' reasonable requests for verification
of purchase history. If requested by Novation or any Members, Supplier will
provide, at Supplier's cost, on-site inservice training to Members' personnel
for pertinent Products.

          g.     Product Deletion. Notwithstanding anything to the contrary
contained in this Agreement, Novation may delete any one or more of the Products
from this Agreement at any time, at will and without cause, upon not less than
sixty (60) days prior written notice to Supplier.

          h.     Return of Products. Any Member, in addition to and not in
limitation of any other rights and remedies, will have the right to return
Products to Supplier under any of the following circumstances: (1) the Product
is ordered or shipped in error; (2) the Product is no longer needed by the
Member due to deletion from its standard supply list or changes in usage
patterns, provided the Product is returned at least six (6) months prior to its
expiration date and is in a re-salable condition; (3) the Product is received
outdated or is otherwise unusable; (4) the Product is received damaged, or is
defective or nonconforming; (5) the Product is one which a product manufacturer
or supplier specifically authorizes for return; and (6) the Product is recalled.
Supplier agrees to accept the return of Products under these circumstances
without charge and for full credit.

          i.     Failure to Supply. In the event of Supplier's failure to
perform its supply obligations in accordance with the terms of this Section 4,
the Member may purchase products equivalent to the Products from other sources
and Supplier will be liable to the Member for all reasonable costs in excess of
the Award Prices plus any other damages which they may incur. In such event,
Supplier will also be liable to Novation and the Clients for any loss of
Marketing Fees resulting from such failure plus any other damages which they may
incur. The remedies set forth in this Subsection are in addition to any other
rights and remedies Novation, the Clients or the Members may have resulting from
such failure.

5.        PRODUCT QUALITY

          a.     Free From Defects. Supplier warrants the Products against
defects in material, workmanship, design and manufacturing. Supplier will make
all necessary arrangements to assign such warranty to the Members. Supplier
further represents and warrants that the Products will conform to the
specifications, drawings, and samples furnished by Supplier or contained in the
Non-Price Specifications and will be safe for their intended use. If any
Products are defective and a claim is made by a Member on account of such
defect, Supplier will, at the option of the Member, either replace the defective
Products or credit the Member. Supplier will bear all costs of returning and
replacing the defective Products, as well as all risk of loss or damage to the
defective Products from and after the time they leave the physical possession of
the Member. The warranties contained in this Subsection will survive any
inspection, delivery, acceptance or payment by a Member. In addition, if there
is at any time widespread failure of the Products, the Member may return all
said Products for credit or replacement, at its option. This Subsection and the
obligations contained herein will survive the expiration or earlier termination
of this Agreement. The remedies set forth in this Subsection are in addition to
and not a limitation on any other rights or remedies that may be available
against Supplier.

          b.     Product Compliance. Supplier represents and warrants to
Novation, the Clients and the Members that the Products are, if required,
registered, and will not be distributed, sold or priced by Supplier in violation
of any federal, state or local law. Supplier represents and warrants that as of
the date of delivery to the Members all Products will not be adulterated or
misbranded within the meaning of the Federal Food, Drug and Cosmetic Act and
will not violate or cause a violation of any applicable law, ordinance, rule,
regulation or order. Supplier agrees it will comply with all applicable Good
Manufacturing Practices and Standards contained in 21 C.F.R. Parts 210, 211,
225, 226, 600, 606, 610, 640, 660, 680 and 820. Supplier represents and warrants
that it will provide adequate warnings and instructions to inform users of the
Products of the risks, if any, associated with the use of the Products.
Supplier's representations; warranties and agreements in this Subsection will
survive the expiration or earlier termination of this Agreement.

          c.     Patent Infringement. Supplier represents and warrants that sale
or use of the Products will not infringe any United States patent. Supplier
will, at its own expense, defend every suit which will be brought against
Novation or a Member for any alleged infringement of any patent by reason of the
sale or use of the Products and will pay all costs, damages and profits
recoverable in any such suit. This Subsection and the obligations contained
herein will survive the expiration or earlier termination of this Agreement. The
remedies set forth in this Subsection are in addition to and not a limitation on
any other rights or remedies that may be available against Supplier.

          d.     Product Condition. Unless otherwise stated in the Non-Price
Specifications or unless agreed upon by a Member in connection with Products it
may order, all Products will be new. Products which are demonstrators, used,
obsolete, seconds, or which have been discontinued are unacceptable unless
otherwise specified in the Non-Price Specifications or the Member accepts
delivery after receiving notice of the condition of the Products.

          e.     Recall of Products. Supplier will reimburse Members for any
cost associated with any Product corrective action, withdrawal or recall
requested by Supplier or required by any governmental entity. In the event a
product recall or a court action impacting supply occurs, Supplier will notify
Novation in writing within twenty-four (24) hours of any such recall or action.
Supplier's obligations in this Subsection will survive the expiration or earlier
termination of this Agreement.

          f.     Shelf Life. Sterile Products and other Products with a limited
shelf life sold under this Agreement will have the longest possible shelf life
and the latest possible expiration dates. Unless required by stability
considerations, there will not be less than an eighteen (18) month interval
between a Product's date of delivery by Supplier to the Member and its
expiration date.

6.        CENTURY COMPLIANCE

          a.     Definitions. For purposes of this Section, the following terms
have the respective meanings given below:

                 (1) "Systems" means any of the Products, systems of
distribution for Products
                 and Product manufacturing systems that consist of or include
any computer
                 software, computer firmware, computer hardware (whether general
or special
                 purpose), documentation, data, and other similar or related
items of the
                 automated, computerized, and/or software systems that are
provided by or
                 through Supplier or utilized to manufacture or distribute the
Products provided
                 by or through Supplier pursuant to this Agreement, or any
component part
                 thereof, and any services provided by or through Supplier in
connection
                 therewith.

                 (2) "Calendar-Related" refers to date values based on the
"Gregorian calendar"
                 (as defined in the Encyclopedia Britannica, 15th edition, 1982,
page 602) and to
                 all uses in any manner of those date values, including without
limitation
                 manipulations, calculations, conversions, comparisons, and
presentations.

                 (3) "Century Noncompliance" means any aspects of the Systems
that fail to
                 satisfy the requirements set forth in Subsection 6.b below.

          b.     Representations. Supplier warrants, represents and agrees that
the Systems satisfy the following requirements:

                 (1) In connection with the use and processing of
Calendar-Related data, the
                 Systems will not malfunction, will not cease to function, will
not generate
                 incorrect data, and will not produce incorrect results.

                 (2) In connection with providing Calendar-Related data to and
accepting
                 Calendar-Related data from other automated, computerized,
and/or software
                 systems and users via user interfaces, electronic interfaces,
and data storage,
                 the Systems represent dates without ambiguity as to century.

                 (3) The year component of Calendar-Related data that is
provided by the
                 Systems to or that is accepted by the Systems from other
automated,
                 computerized, and/or software systems and user interfaces,
electronic
                 interfaces, and data storage is represented in a four-digit
CCYY format, where
                 CC represents the two digits expressing the century and YY
represents the two
                 digits expressing the year within that century (e.g., 1996 or
2003).

                 (4) Supplier has verified through testing that the Systems
satisfy the
                 requirements of this Subsection including, without limitation,
testing of each of
                 the following specific dates and the transition to and from
each such date:
                 December 31, 2000; January 1, 2001; December 31, 2004; and
January 1,
                 2005.

          c.     Remedies. In the event of any Century Noncompliance in the
Systems in any respect, in addition to any other remedies that may be available
to Novation or the Members, Supplier will, at no cost to the Members, promptly
under the circumstances (but, in all cases, within thirty (30) days after
receipt of a written request from any Member, unless otherwise agreed by the
Member in writing) eliminate the Century Noncompliance from the Systems.

          d.     Noncompliance Notice. In the event Supplier becomes aware of
(i) any possible or actual Century Noncompliance in the Systems or (ii) any
international, governmental, industrial, or other standard (proposed or adopted)
regarding Calendar-Related data and/or processing, or Supplier begins any
significant effort to conform the Systems to any such standard, Supplier will
promptly provide the Members with all relevant information in writing and will
timely provide the Members with updates to such information. Supplier will
respond promptly and fully to inquiries by the Members, and timely provide
updates to any responses provided to the Members, with respect to (i) any
possible or actual Century Noncompliance in the Systems or (ii) any
international, governmental, industrial, or other standards. In the foregoing,
the use of "timely" means promptly after the relevant information becomes known
to or is developed by or for Supplier.

          e.     Survival. Supplier's representations, warranties and agreements
in this Section will continue in effect throughout the Term and will survive the
expiration or earlier termination of this Agreement.

7.        REPORTS AND OTHER INFORMATION REQUIREMENTS

          a.     Report Content. Within twenty (20) days after the end of each
full and partial month during the Term ("Reporting Month"), Supplier will submit
to Novation a report in the form of a diskette containing the following
information in form and content reasonably satisfactory to Novation:

                 (1) the name of Supplier, the Reporting Month and Year and the
Agreement
                 Number (as provided to Supplier by Novation);

                 (2) with respect to each Member (described by LIC number (as
provided to
                 Supplier by Novation), health industry number (if applicable),
full name, street
                 address, city, state, zip code and, if applicable, tier and
committed status), the
                 number of units sold and the amount of net sales for each
Product on a line item
                 basis, and the sum of net sales and the associated Marketing
Fees for all
                 Products purchased by such Member directly or indirectly from
Supplier during
                 the Reporting Month, whether under the pricing and other terms
of this
                 Agreement or under the terms of any other purchasing or pricing
arrangements
                 that may exist between the Member and Supplier;

                 (3) the sum of the net sales and the associated Marketing Fees
for all Products
                 sold to all Members during the Reporting Month; and

                 (4) such additional information as Novation may reasonably
request from time
                 to time.

          b.     Report Format and Delivery. The reports required by this
Section will be submitted electronically in Excel Version 7 or Access Version 7
and in accordance with other specifications established by Novation from time to
time and will be delivered to:

                 Novation
                 Attn: SRIS Operations
                 220 East Las Colinas Boulevard
                 Irving, TX 75039

          c.     Other Information Requirements. In addition to the reporting
requirements set forth in Subsections 7.a and 7.b above, the parties agree to
facilitate the administration of this Agreement by transmitting and receiving
information electronically and by complying with the information requirements
set forth in Exhibit E attached hereto. Supplier further agrees that, except to
the extent of any inconsistency with the provisions of this Agreement, it will
comply with all information requirements set forth in the Novation Information
Requirements Guidebook ("Guidebook"). On or about the Effective Date, Novation
will provide Supplier with a current copy of the Guidebook and will thereafter
provide Supplier with updates and/or revisions to the Guidebook from time to
time.

8.        OBLIGATIONS OF NOVATION

          a.     Information to Members. After issuing the Award Letter,
Novation, in conjunction with the Clients, will deliver a summary of the
purchasing arrangements covered by this Agreement to each Member and will, from
time to time, at the request of Supplier, deliver to each Member reasonable and
appropriate amounts and types of materials supplied by Supplier to Novation
which relate to the purchase of the Products.

          b.     Marketing Services. Novation, in conjunction with the Clients,
will market the purchasing arrangements covered by this Agreement to the
Members. Such promotional services may include, as appropriate, the use of
direct mail, contact by Novation's field service delivery team, member support
services, and regional and national meetings and conferences. As appropriate,
Novation, in conjunction with the Clients, will involve Supplier in these
promotional activities by inviting Supplier to participate in meetings and other
reasonable networking activities with Members.

9.        MARKETING FEES

          a.     Calculation. Supplier will pay to Novation, as the authorized
collection agent for each of the Clients and certain of each Client's
subsidiaries and affiliates, respectively (and not collectively), marketing fees
("Marketing Fees") belonging to any of the Clients or certain of their
subsidiaries or affiliates equal to the Agreed Percentage of the aggregate gross
charges of all net sales of the Products to the Members directly or indirectly
from Supplier, whether under the pricing and other terms of this Agreement or
under the terms of any other purchasing or pricing arrangements that may exist
between the Members and Supplier. Such gross charges will be determined without
any deduction for uncollected accounts or for costs incurred in the manufacture,
provision, sale or distribution of the Products, and will include, but not be
limited to, charges for the sale of products, the provision of installation,
training and maintenance services, and the provision of any other services
listed on Exhibit A. The "Agreed Percentage" will be defined in the Award
Letter.

          b.     Payment. On or about the Effective Date, Novation will advise
Supplier in writing of the amount determined by Novation to be Supplier's
monthly estimated Marketing Fees. Thereafter, Supplier's monthly estimated
Marketing Fees may be adjusted from time to time upon written notice from
Novation based on actual purchase data. No later than the tenth (10th) day of
each month, Supplier will remit the monthly estimated Marketing Fees for such
month to Novation. Such payment will be adjusted to reflect the reconciliation
between the actual Marketing Fees payable for the second month prior to such
month with the estimated Marketing Fees actually paid during such prior month.
Supplier will pay all estimated and adjusted Marketing Fees by check made
payable to "Novation, LLC". All checks should reference the Agreement number.
Supplier will include with its check the reconciliation calculation used by
Supplier to determine the payment adjustment, with separate amounts shown for
each Client's component thereof. Checks sent by first class mail will be mailed
to the following address:

          Novation
          75 Remittance Dr., Suite 1420
          Chicago, IL 60675-1420

Checks sent by courier (Federal Express, United Parcel Service or messenger)
will be addressed as follows:

          The Northern Trust Company
          350 North Orleans Street
          Receipt & Dispatch 8th Floor
          Chicago, IL 60654
          Attn: Novation, LLC, Lockbox Number 1420
          Telephone: (312) 444-3576

10.       ADMINISTRATIVE DAMAGES. Novation and Supplier agree that Novation
would incur additional administrative costs if Supplier fails to provide notice
of change in pricing terms as required in Subsection 2.e above, fails to provide
reports as required in Section 7 above, or fails to pay Marketing Fees as
required in Section 9 above, in each case within the time and manner required by
this Agreement. Novation and Supplier further agree that the additional
administrative costs incurred by Novation by reason of any such failure to
Supplier is uncertain, and they therefore agree that the following schedule of
administrative damages constitutes a reasonable estimation of such costs and
were determined according to the principles of just compensation:

1st failure:

written warning

2nd failure:

$    500.00  

3rd failure:

$  1,000.00  

4th failure:

$  2,500.00  

5th failure:

$  5,000.00  

6th & each subsequent failure:

$10,000.00  

Novation's right to recover administrative damages in accordance with this
Section is in addition to any other rights and remedies Novation or the Clients
may have by reason of Supplier's failure to pay the Marketing Fees or provide
the reports or notices within the time and manner required by this Agreement.

11.       NONPAYMENT OR INSOLVENCY OF A MEMBER. If a Member fails to pay
Supplier for Products, or if a Member becomes bankrupt or insolvent or makes an
assignment for the benefit of creditors or goes into liquidation, or if
proceedings are initiated for the purpose of having a receiving order or winding
up order made against a Member, or if a Member applies to the court for
protection from its creditors, then, in any such case, this Agreement will not
terminate, but Supplier will have the right, upon prior written notice to
Novation and the Member, to discontinue selling Products to that Member.

12.       INSURANCE

          a.     Policy Requirements. Supplier will maintain and keep in force
during the Term product liability, general public liability, and property damage
insurance against any insurable claim or claims, which might or could arise
regarding Products purchased from Supplier. Such insurance will contain a
minimum combined single limit of liability for bodily injury and property damage
in the amounts of not less than $2,000,000 per occurrence and $10,000,000 in the
aggregate; will name Novation, the Clients and the Members, as their interests
may appear, as additional insureds, and will contain an endorsement providing
that the carrier will provide directly to all named insured copies of all
notices and endorsements. Supplier will provide to Novation in its Bid and
thereafter within fifteen (15) days after Novation's request, an insurance
certificate indicating the foregoing coverage, issued by an insurance company
licensed to do business in the relevant states and signed by an authorized
agent.

          b.     Self-Insurance. Notwithstanding anything to the contrary in
Subsection 12.a above, Supplier may maintain a self-insurance program for all or
any part of the foregoing liability risks, provided such self-insurance policy
in all material respects complies with the requirements applicable to the
product liability, general public liability and property damage insurance set
forth in Subsection 12.a. Supplier will provide Novation in its Bid, and
thereafter within fifteen (15) days after Novation's request: (1) the
self-insurance policy; (2) the name of the company managing the self-insurance
program and providing reinsurance, if any; (3) the most recent annual reports on
claims and reserves for the program; and (4) the most recent annual actuarial
report on such program.

          c.     Amendments, Notices and Endorsements. Supplier will not amend,
in any material respect that affects the interests of Novation, the Clients or
the Members, or terminate said liability insurance or self-insurance program
except after thirty (30) days prior written notice to Novation and will provide
to Novation copies of all notices and endorsements as soon as practicable after
it receives or gives them.

13.       COMPLIANCE WITH LAW AND GOVERNMENT PROGRAM PARTICIPATION

          a.     Compliance with Law. Supplier represents and warrants that to
the best of its knowledge, after due inquiry, it is in compliance with all
federal, state and local statutes, laws, ordinances and regulations applicable
to it ("Legal Requirements") which are material to the operation of its business
and the conduct of its affairs, including Legal Requirements pertaining to the
safety of the Products, occupational health and safety, environmental
protection, nondiscrimination, antitrust, and equal employment opportunity.
During the Term, Supplier will: (1) promptly notify Novation of any lawsuits,
claims, administrative actions or other proceedings asserted or commenced
against it which assert in whole or in part that Supplier is in noncompliance
with any Legal Requirement which is material to the operation of its business
and the conduct of its affairs and (2) promptly provide Novation with true and
correct copies of all written notices of adverse findings from the U.S. Food and
Drug Administration ("FDA") and all written results of FDA inspections which
pertain to the Products.

          b.     Government Program Participation. Supplier represents and
warrants that it is not excluded from participation, and is not otherwise
ineligible to participate, in a "Federal health care program" as defined in 42
U.S.C. Subsection 1320a-7b(f) or in any other government payment program. In the
event Supplier is excluded from participation, or becomes otherwise ineligible
to participate in any such program during the Term, Supplier will notify
Novation in writing within three (3) days after such event, and upon the
occurrence of such event, whether or not such notice is given to Novation,
Novation may immediately terminate this Agreement upon written notice to
Supplier.

14.       RELEASE AND INDEMNITY. SUPPLIER WILL RELEASE, INDEMNIFY, HOLD
HARMLESS, AND, IF REQUESTED, DEFEND NOVATION, THE CLIENTS AND THE MEMBERS, AND
THEIR RESPECTIVE OFFICERS, DIRECTORS, REGENTS, AGENTS, SUBSIDIARIES, AFFILIATES
AND EMPLOYEES (COLLECTIVELY, THE "INDEMNITEES"), FROM AND AGAINST ANY CLAIMS,
LIABILITIES, DAMAGES, ACTIONS, COSTS AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS' FEES, EXPERT FEES AND COURT COSTS) OF ANY KIND
OR NATURE, WHETHER AT LAW OR IN EQUITY, INCLUDING CLAIMS ASSERTING STRICT
LIABILITY, ARISING FROM OR CAUSED IN ANY PART BY (1) THE BREACH OF ANY
REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT OF SUPPLIER CONTAINED IN THIS
AGREEMENT OR IN THE BID; (2) THE CONDITION OF ANY PRODUCT, INCLUDING A DEFECT IN
MATERIAL, WORKMANSHIP, DESIGN OR MANUFACTURING; OR (3) THE WARNINGS AND
INSTRUCTIONS ASSOCIATED WITH ANY PRODUCT. SUCH OBLIGATION TO RELEASE, INDEMNIFY,
HOLD HARMLESS AND DEFEND WILL APPLY EVEN IF THE CLAIMS, LIABILITIES, DAMAGES,
ACTIONS, COSTS AND EXPENSES ARE CAUSED BY THE NEGLIGENCE, GROSS NEGLIGENCE OR
OTHER CULPABLE CONDUCT OF INDEMNITEES; PROVIDED, HOWEVER, THAT SUCH
INDEMNIFICATION, HOLD HARMLESS AND RIGHT TO DEFENSE WILL NOT BE APPLICABLE WHERE
THE CLAIM, LIABILITY, DAMAGE, ACTION, COST OR EXPENSE ARISES SOLELY AS A RESULT
OF AN ACT OR FAILURE TO ACT OF INDEMNITIES. THIS SECTION AND THE OBLIGATIONS
CONTAINED HEREIN WILL SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THIS
AGREEMENT. THE REMEDIES SET FORTH IN THIS SECTION ARE IN ADDITION TO AND NOT A
LIMITATION ON ANY OTHER RIGHTS OR REMEDIES THAT MAY BE AVAILABLE AGAINST
SUPPLIER.

15.       BOOKS AND RECORDS; FACILITIES INSPECTIONS. Supplier agrees to keep,
maintain and preserve complete, current and accurate books, records and accounts
of the transactions contemplated by this Agreement and such additional books,
records and accounts as are necessary to establish and verify Supplier's
compliance with this Agreement. All such books, records and accounts will be
available for inspection and audit by Novation representatives at any time
during the Term and for two (2) years thereafter, but only during reasonable
business hours and upon reasonable notice. Novation agrees that its routine
audits will not be conducted more frequently than twice in any consecutive
twelve (12) month period, subject to Novation's right to conduct special audits
whenever it deems it to be necessary. In addition, Supplier will make its
manufacturing and packaging facilities available for inspection from time to
time during the Term by Novation representatives, but only during reasonable
business hours and upon reasonable notice. The exercise by Novation of the right
to inspect and audit is without prejudice to any other or additional rights or
remedies of either party.

16.       USE OF NAMES, ETC. Supplier agrees that it will not use in any way in
its promotional, informational or marketing activities or materials (i) the
names, trademarks, logos, symbols or a description of the business or activities
of Novation or any Client or Member without in each instance obtaining the prior
written consent of the person owning the rights thereto; or (ii) the award or
the content of this Agreement without in each instance obtaining the prior
written consent of Novation.

17.       CONFIDENTIAL INFORMATION

          a.     Nondisclosure. Supplier agrees that it will:

                 (1) keep strictly confidential and hold in trust all
Confidential Information, as
                 defined in subsection 17.b below, of Novation, the Clients and
the Members;

                 (2) not use the Confidential Information for any purpose other
than the
                 performance of its obligations under this Agreement, without
the prior written
                 consent of Novation;

                 (3) not disclose the Confidential Information to any third
party (unless required
                 by law) without the prior written consent of Novation; and

                 (4) not later than thirty (30) days after the expiration or
earlier termination of
                 this Agreement, return to Novation, the Client or the Member,
as the case may
                 be, the Confidential Information.

          b.     Definition. "Confidential Information", as used in Subsection
17.a above, will consist of all information relating to the prices and usage of
the Products (including all information contained in the reports produced by
Supplier pursuant to Section 7 above) and all documents and other materials of
Novation, the Clients and the Members containing information relating to the
programs of Novation, the Clients or the Members of a proprietary or sensitive
nature not readily available through sources in the public domain. In no event
will Supplier provide to any person any information relating to the prices it
charges the Members for Products ordered pursuant to this Agreement without the
prior written consent of Novation.

18.       MISCELLANEOUS

          a.     Choice of Law. This Agreement will be governed by and construed
in accordance with the internal substantive laws of the State of Texas and the
Texas courts will have jurisdiction over all matters relating to this Agreement;
provided, however, the terms of any agreement between Supplier and a Member will
be governed by and construed in accordance with the choice of law and venue
provisions set forth in such agreement.

          b.     Not Responsible. Novation and the Clients and their
subsidiaries and affiliates will not be responsible or liable for any Member's
breach of any purchasing commitment or for any other actions of any Member. In
addition, none of the Clients will be responsible or liable for the obligations
of another Client or its subsidiaries or affiliates or the obligations of
Novation or Supplier under this Agreement.

          c.     Third Party Beneficiaries. All Clients and Members are intended
third party beneficiaries of this Agreement. All terms and conditions of this
Agreement which are applicable to the Clients will inure to the benefit of and
be enforceable by the Clients and their respective successors and assigns. All
terms and conditions of this Agreement which are applicable to the Members will
inure to the benefit of and be enforceable by the Members and their respective
successors and assigns.

          d.     Notices. Except as otherwise expressly provided herein, all
notices or other communications required or permitted under this Agreement will
be in writing and will be deemed sufficient when mailed by United States mail,
or delivered in person to the party to which it is to be given, at the address
of such party set forth below:

If to Supplier:

     To the address set forth by Supplier in the Bid

If to Novation:

     Novation
     Attn: General Counsel
     125 East John Carpenter Freeway
     Irving, TX 75062-2324

or such other address as the party will have furnished in writing in accordance
with the provisions of this Subsection.

          e.     No Assignment. No assignment of all or any part of this
Agreement may be made without the prior written consent of the other party;
except that Novation may assign its rights and obligations to any affiliate of
Novation. Any assignment of all or any part of this Agreement by either party
will not relieve that party of the responsibility of performing its obligations
hereunder to the extent that such obligations are not satisfied in full by the
assignee. This Agreement will be binding upon and inure to the benefit of the
parties' respective successors and assigns.

          f.     Severability. Whenever possible, each provision of this
Agreement will be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Agreement will be prohibited
by or invalid under applicable law, such provision will be ineffective to the
extent of such prohibition or invalidity without invalidating the remainder of
such provision or the remaining provisions of this Agreement. Each party will,
at its own expense, take such action as is reasonably necessary to defend the
validity and enforceability of this Agreement and will cooperate with the other
party as is reasonably necessary in such defense.

          g.     Entire Agreement. This Agreement, together with the exhibits
listed below, will constitute the entire agreement between Novation and
Supplier. This Agreement, together with the exhibits listed below and each
Member's purchase order will constitute the entire agreement between each Member
and Supplier. In the event of any inconsistency between this Agreement and a
Member's purchase order, the terms of this Agreement will control, except that
the Member's purchase order will supersede Sections 4 and 5 of this Agreement in
the event of any inconsistency with such Sections. No other terms and conditions
in any document, acceptance, or acknowledgment will be effective or binding
unless expressly agreed to in writing. The following exhibits are incorporated
by reference in this Agreement:

Exhibit A     Product and Service Description and Pricing

Exhibit B     Non-Price Specifications

Exhibit C     Special Conditions

Exhibit D     Award Letter

Exhibit E     Other Information Requirements

Exhibit F     Neoforma Master Supplier Agreement

Exhibit G     Product Purchase Terms and Conditions

Exhibit H     Exceptions to the Supplier Agreement

[Other Exhibits Listed, if any]

 

SUPPLIER:     KCI USA
ADDRESS:     8023 Vantage Drive
                   San Antonio, TX 78230
SIGNATURE:  /s/ Scott S. Brooks
Please Print Name:   Scott S. Brooks
TITLE:          V.P. National Accounts
DATE:           November 5, 2000